Citation Nr: 1135408	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disability, claimed as secondary to service-connected left knee disabilities.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right hip disability, claimed as secondary to service-connected left knee disabilities.

3.  Entitlement to a rating in excess of 10 percent for mild arthritis of the left knee with orthopedic hardware at proximal left fibula. 

4.  Entitlement to a compensable rating for left knee instability. 

5.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the right clavicle.

6.  Entitlement to a rating in excess of 20 percent for scar and residuals of a laceration of the left ankle. 

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.  Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1981 and from February 1985 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2005 and October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In connection with this appeal, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in June 2009.  Additionally, pertinent to his application to reopen his claim of entitlement to service connection for a right knee disorder, claimed as secondary to service-connected left knee disabilities, the Veteran testified at a Decision Review Officer (DRO) hearing in September 2007.  Transcripts of both hearings are associated with the claims file. 

The Board notes that, in August 2009, the Veteran submitted private treatment records.  In a written statement received in connection with such documents, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider the newly received evidence. 

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the appellant is unemployed due, at least in part, to symptoms of his service-connected orthopedic disabilities, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the appellant's increased rating claims, it has been listed on the first page of this decision.

This case was previously before the Board in November 2009 and was remanded for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 





FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO denied the Veteran's claim for service connection for a right knee disability, to include as secondary to the service-connected left knee disabilities.  The Board again denied the claim in a May 2005 decision.  The Veteran was notified of both decisions and of his right to appeal but did not file a timely appeal.

2.  The evidence added to the record since the May 2005 final decision is cumulative of the evidence previously considered, does not contribute to a more complete picture of the Veteran's claim for service connection for a right knee disability, to include as secondary to the service-connected left knee disabilities, and does not create a reasonable possibility of an allowance of the claim.

3.  In a March 2004 rating decision, the RO denied the Veteran's claim for service connection for a right hip disability, to include as secondary to the service-connected left knee disabilities.  The Veteran was notified of the decision and of his right to appeal but did not file a timely appeal.

4.  The evidence added to the record since the March 2004 final decision is cumulative of the evidence previously considered, does not contribute to a more complete picture of the Veteran's claim for service connection for a right hip disability, to include as secondary to the service-connected left knee disabilities, and does not create a reasonable possibility of an allowance of the claim.

5.  Throughout the pendency of the appeal, the Veteran's left knee disability has been manifested by subjective complaints of pain, instability and giving way of the knee, decreased speed of the knee joint, and inflammation, and objective findings of crepitus and arthritis, no medical evidence of instability, limitation of flexion to 120 degrees, and limitation of extension to 0 degrees.

6.  Throughout the pendency of the appeal, the Veteran's right shoulder disability has been manifested by pain, tenderness, functional restrictions, and limitation of movement.  Range of motion has not been limited to 25 degrees from the side. 

7.  Throughout the pendency of the appeal, the Veteran's residuals of a laceration of the left ankle with scar have has been manifested by a deep, painful scar, adherent to the underlying tissue, that measures one centimeter by five centimeters.  There is no evidence of muscle loss or herniation.  The scar results in marked limitation of motion of the left ankle. 

8.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision and May 2005 Board decision that denied service connection for a right knee disability, to include as secondary to the service-connected left knee disabilities, are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103 (2010).

2.  The evidence received since the May 2005 Board decision is not new and material to reopen the Veteran's claim for service connection for a right knee disability, to include as secondary to the service-connected left knee disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The March 2004 rating decision that denied service connection for a right hip disability, to include as secondary to the service-connected left knee disabilities, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

4.  The evidence received since the March 2004 rating decision is not new and material to reopen the Veteran's claim for service connection for a right hip disability, to include as secondary to the service-connected left knee disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The criteria for a rating in excess of 10 percent for left knee arthritis with orthopedic hardware at proximal left fibula have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2010). 

6.  The criteria for compensable rating for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.321, 4.17a, Diagnostic Codes 5257 (2010).

7.  The criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5201, 5203 (2010).

8.  The criteria for a rating in excess of 20 percent for a left ankle scar with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5271; 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2008).  

9.  The criteria for assignment of TDIU are not met, and there is no evidence to warrant referral for consideration of a TDIU on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, with respect to the Veteran's claims for increased ratings, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a August 2005 letter, sent prior to the initial unfavorable AOJ decision issued in October 2005, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, an August 2006 letter informed him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra, and a June 2008 letter advised the Veteran of the rating criteria used to decide his claims.

While the August 2006 letter was issued after the initial October 2005 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the August 2006 letter was issued, the Veteran's claim was readjudicated in the October 2008 and September 2010 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

With regard to the Veteran's implied claim for a TDIU, the Board notes that the claim is part and parcel with the Veteran's claims for increased ratings, for which he received notice of the elements necessary to warrant higher ratings, including a 100 percent rating.  See Rice, supra.  Further, in the November 2009 Board remand and in the September 2010 supplemental statement of the case, the Veteran received notice of the elements necessary to substantiate a claim for TDIU.  The Board finds that the above notices are sufficient so that a reasonable person would understand the elements necessary to substantiate a claim for TDIU and thus, no prejudice results as to any defect in notice.

Regarding the Veteran's application to reopen his claim of entitlement for service connection for a right knee disability and right hip disability, in August 2005, August 2006, and in February 2010, the Veteran was advised that his claims were previously denied on a direct basis and secondary basis, and, in February 2010, he was advised of the reasons for the prior denials.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claims and was provided with the definition of new and material evidence.  The letters further informed him of the information and evidence necessary to substantiate his underlying service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  As such, the Board finds that there has been proper compliance with the notice requirements as articulated in Kent, supra.

Relevant to the duty to assist, VA treatment records have been obtained and considered.  Additionally, the Veteran was provided with a VA examination in September 2005, March 2008, August 2008, and in June 2010, with respect to his increased rating claims and TDIU claim.  The Board finds that the VA examinations properly addressed the elements of the rating criteria relevant to deciding the Veteran's claims, and he has not stated that the VA examinations are deficient in that respect.  Thus, no further VA examination is necessary with respect to the claims for increased ratings or for a TDIU.

Additionally, relevant to the Veteran's application to reopen his claim of entitlement to service connection for a right knee and right hip disability, the Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

New and Material Evidence

With regard to the Veteran's claim to reopen the claim for service connection for a right knee disability, the RO denied the Veteran's claim for service connection for a right knee disability, to include as secondary to the service-connected left knee disabilities, in a November 1999 rating decision.  At the time of the November 1999 decision, the RO found that there was no indication that the current right knee disability had been caused or aggravated by the left knee disabilities.  Specifically, while VA treatment records showed the presence of a right knee disability, the Veteran had neglected to submit any other evidence to demonstrate a relationship between the left knee disabilities and the right knee disability.  In May 2005, the Board again denied the claim, stating that there was no probative evidence to support a finding that the right knee disability was directly related to service, in that there was no evidence of a chronic right knee disability in service or for many years after service, and there was additionally no probative evidence to support the claim that the right knee disability was caused or aggravated by the service-connected left knee disability, as the only medical opinion of record stated that the two disabilities were not related to one another.  Thus, the claim was denied.  

With respect to the Veteran's claim to reopen the claim for service connection for a right hip disability, the RO denied the Veteran's claim for service connection for a right hip disability, to include as secondary to the service-connected left knee disabilities, in a March 2004 rating decision.  At the time of the decision, the RO found that the medical evidence of record did not demonstrate that the right hip disability had been caused or aggravated by the service-connected left knee disabilities in that the medical evidence did not support such a claim and a VA medical opinion stated the same, opining that the right hip disability was more likely due to the aging process.  Thus, the claim was denied.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the previous November 1999, March 2004, and May 2005 decisions became final because the Veteran did not file a timely appeal. 

Although in the October 2005 and October 2006 rating decisions on appeal, the RO declined to reopen the claims for service connection for a right knee disability and a right hip disability, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The claims for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim for service connection for a right hip disability in July 2005 and he filed a claim to reopen his claim for service connection for a right knee disability in June 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

For the reasons expressed below, the Board finds that the new evidence received since the prior final denials is cumulative and redundant of the evidence of record at the time of the prior decisions and does not raise a reasonable possibility of substantiating the Veteran's claims for service connection.

The evidence before VA at the time of the prior final decisions consisted of the Veteran's service medical records, VA examinations related to both claims, VA treatment records, and the Veteran's statements.  

With respect to both of the Veteran's claims, newly received evidence includes more recent VA treatment records, private treatment records, the Veteran's testimony at his personal hearing before the Board, and his written statements submitted to the Board.  This evidence fails to demonstrate that the Veteran's right knee disability or right hip disability was related to his service or to any service-connected disability.  Specifically, the newly received VA treatment records reflect a diagnosis of a right hip disability and a right knee disability, which was already of record at the time of the previous decisions.  The majority of the newly received evidence consists of the Veteran's assertions to the Board that his right knee and right hip pain and symptoms have become progressively worse over the years, and that he had been told by physicians in the past that those disabilities were caused or aggravated by his left knee disability in that he had to shift his weight to his right side due to pain on his left side.  However, lay assertions of medical causation alone cannot suffice as new and material evidence to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211 (1993).  Furthermore, the Board previously remanded this claim in order to afford the Veteran another opportunity to submit medical evidence in support of his claim, including evidence of the described medical nexus opinions.  The Veteran has not submitted such evidence and, thus, there is no medical evidence currently of record to support his claim or to refute the previously received negative VA examination opinions.  Additionally, in reviewing the newly received treatment records, there is no clinical evidence to support the Veteran's claim that he has shifted his weight to the right side due to his left knee disabilities, and that such has worsened his right knee or right hip disabilities.  

Therefore, the Board must conclude that the evidence added to the record since the prior final denials is cumulative and redundant of the evidence of record at the time of the May 2005 Board decision and March 2004 rating decision, and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection.  As such, the Board finds that the evidence received subsequent to the previous final decisions is not new and material, and the requirements to reopen the claim of entitlement to service connection for a right hip disability or a right knee disability, both to include as secondary to service-connected left knee disabilities, is denied.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45 (2009); Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee, shoulder, and ankle are considered major joints.  38 C.F.R. § 4.45 (2010). 
Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2010). 

Left Knee Arthritis and Instability

The Veteran's left knee arthritis and instability has been rated as 10 percent disabling under Diagnostic Code 5262-5010, and as 0 percent disabling under Diagnostic Code 5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).   Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  Diagnostic Code 5010 pertains to arthritis.  Diagnostic Code 5257 pertains to recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DCs 5010, 5257, 5262 (2010).

The Board finds that Diagnostic Codes 5260 and 5261, which contemplate limitation of flexion and extension, are also applicable to the Veteran's claim.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5260 (2010).  Under Diagnostic Code 5261, which contemplates limitation of leg extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5261 (2010). 

VA records dated during the pendency of the appeal reflect that on September 2005 VA examination, the Veteran reported a cracking noise of the knee.  His knee pain would increase with cold, rainy weather.  He had a sensation of locking of the left knee.  He stated that he had constant knee pain.  Standing, walking, or pivoting hurt the knee, whereas taking Motrin relieved his knee pain.  He was independent in activities of daily living except for putting on shoes and socks.  Physical examination revealed tenderness to palpation at the lateral joint line and at the proximal tibia.  Range of motion testing of the knee revealed extension to 0 degrees and flexion to 130 degrees.  There was pain at 130 degrees of flexion.  There was additional pain on repetitive motion at 138 degrees.  Anterior-posterior drawer test, Lachman's test, and McMurray's testing was negative.  The diagnosis was left tibial fracture. The left knee disability was not additionally limited by fatigue, weakness, or lack of endurance.  

VA treatment records reflect that in May 2006, the Veteran reported pain in both knees.  Range of motion was intact and muscle tone was adequate.  

On August 2008 VA examination, the Veteran reported that his left knee disability had worsened.  He reported some coldness of the left knee that interfered with proper movements.  The knee was unstable and he would have trouble with balance.  There were no new injuries to the knee.  He took Ibuprofen once per day to control knee pain.  The Veteran reported having flare-ups which occurred weakly and were moderate.  The flare-ups would last for hours and manifested by swelling and tenderness.  Physical examination revealed that the Veteran walked with an antalgic gait.  There was increased wear at the outside of the left shoe.  Range of motion testing revealed extension to 0 degrees and flexion to 140 degrees.  There was pain at 120 degrees of flexion.  There was no additional limitation of range of motion on repetitive use.  Testing revealed no laxity of the knee joints.  McMurray testing was negative.  There was crepitus, tenderness, painful movement, and weakness of the left knee.  There was subpateller tenderness.  There was no effusion, dislocation, or locking of the knee joint.  X-ray examination showed degenerative changes of the knee, the presence of proximal fibular wires, and small suprapatellar effusion.  Sensory examination was normal.  Motor examination of the knee was 4/5.  The diagnosis was left knee mild arthritis with orthopedic hardware of proximal left tibia, no evidence of instability.  

At his June 2009 hearing before the Board, the Veteran stated that his left knee did not feel completely stable.  He had received a number of injections in the knee in order to be able to walk without pain.  

In February 2010, the Veteran submitted a statement that when walking up stairs or shifting his weight, his left knee would hurt.  

On June 2010 VA examination, the Veteran reported having intermittent left knee pain, with internal sounds and instability.  The pain was centered below the knee cap.  He had had his last intraarticular injection two years previously.  On a good day, his pain level was a five out of ten.  He had a feeling of left knee coldness.  He treated his knee pain with Ibuprofen.  He reported having flare-ups every one to two months that lasted for several days.  The knee pain would be precipitated by the weather changing, standing, or sitting.  The pain was relieved with rest and medication.   He was impaired when it came to dressing the lower extremities because he was unable to stay in a standing position.  Physical examination revealed that the Veteran had an antalgic gait.  There was tenderness and guarding of movement of the knee.  There was crepitation and subpatellar tenderness.  There was no evidence of mass behind the knee, clicks, snaps, grinding, or instability.  Range of motion of the knee was from 0 degrees extension to 140 degrees flexion.  There was no evidence of pain following repetitive testing.  There was no additional limitation on three repetitions.  X-ray examination showed no acute fractures.  There was evidence of small joint effusion.  The diagnosis was left knee patellofemoral syndrome.  The disability caused decreased mobility, problems with lifting and carrying, weakness and fatigue, and a decrease in strength.  The examiner stated that he could not relate the Veteran's symptoms of coldness in the left knee to his left knee disability without resort to mere speculation because there was no evidence of the cold sensation on physical examination.  There was also no evidence of a neurological deficit, skin atrophy, or peripheral pulse deficiency.

In this case, it appears that the Veteran is limited in extension of the knee to at most, 0 degrees.  Accordingly, he is not entitled to a higher rating under Diagnostic Code 5261, limitation of extension.  Additionally, he is limited in flexion of the knee to at most, 120 degrees, when taking into account pain on motion.  Thus, he is not entitled to an increased rating under Diagnostic Code 5260, limitation of flexion.  38 C.F.R. § 4.71a , Diagnostic Codes 5260, 5261 (2010).

The Board has determined that the Veteran is not entitled to a compensable rating under either Diagnostic Code 5260 or 5261, based upon an analysis of his recorded ranges of motion.  Because he did not meet the criteria for a compensable rating under either diagnostic code, the Board finds no basis for separate compensable ratings under Diagnostic Codes 5260 and 5261. 

Next, the rating criteria for other impairment of the knee provides that a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  In this case, although the Veteran has consistently reported that his left knee is unstable and often gives way on him, on all three VA examinations taken throughout the appeal period, there was no clinical evidence of instability or subluxation of the knee joint.  On 2005, 2008, and 2010 VA examinations, the left knee ligaments were found to be intact, with negative testing for instability.  To the extent that the Veteran has been shown to have tenderness of the knee joint and limited range of motion, the Board finds that those symptoms are accounted for in the 10 percent rating for arthritis, as DCs 5003 and 5010 take into consideration symptoms of pain and noncompensable limitation of movement.  Accordingly, absent any objective findings of ligamental instability or suggestion in the medical records that the Veterans suffers from a condition characterized by knee instability or subluxation, the Board finds that a compensable rating under that code is not warranted. 

The Veteran has been shown on X-ray examination to have osteoarthritis in his left knee.  With regard to whether the Veteran is entitled to a rating higher than 10 percent under Diagnostic Codes 5003 or 5010 for arthritis, the Board concludes that he is not.  Under Diagnostic Code 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2010).  Accordingly, because there are not two or more major or minor joints involved, as the Veteran is only service-connected for one knee, the Veteran is not entitled to a rating greater than the current 10 percent rating under this code. 

Lastly, the Board finds that a higher rating is not warranted under DC 5262, impairment of the tibia and fibula.  Under that code, a 10 percent rating is warranted for malunion of the tibia and fibula with a slight knee or ankle disability, a 20 percent rating is warranted for malunion of the tibia and fibula with a moderate knee or ankle disability, a 30 percent rating is warranted for malunion of the tibia and fibula with a marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262.  In this case, while there is evidence that the Veteran has had prior left knee surgery with remaining proximal fibular wires, the evidence does not show that he currently suffers from malunion of the tibia and fibula, as no such diagnosis was made on either of the three VA examinations conducted during the appeal period.  Thus, a higher rating is not warranted under this diagnostic code.

Finally, the Board finds that a separate rating for any neurological manifestations related to the left knee disability is not warranted.  Specifically, although the Veteran has reported symptoms of a cold sensation at the knee joint, that symptom was determined on 2010 VA examination to be unrelated to the current left knee disability because there was no evidence of any neurological deficit related to the knee or any other deficit that would suggest such a relationship, such as atrophy of the skin or abnormal peripheral pulses.  

The Veteran contends that his left knee disability flares up when walking or climbing stairs, shifting his weight, or in cold weather.  However, even when the Veteran does experience flare-ups of his left knee disability, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the left knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension.  VA examination has demonstrated flexion limited at most to 120 degrees when taking into account pain on movement and extension limited at most to 0 degrees.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the left knee being limited to a sufficient extent to warrant a higher rating or any separate rating. 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Residuals of a Fracture of the Right Clavicle

The Veteran's right shoulder disability has been rated as 20 percent disabling under Diagnostic Codes 5203-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).   Diagnostic Code 5203 pertains to impairment of the clavicle or scapula.  Diagnostic Code 5201 pertains to limitation of motion of the shoulder.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the major arm.  38 C.F.R. § 4.69 (2010).   

In considering the applicability of other diagnostic codes, the Veteran has not been shown to have ankylosis of scapulohumeral articulation, nor has it been shown that he suffers from impairment of the humerus, to include recurrent dislocations at the scapulohumeral joint.  Specifically, VA examinations and the treatment records do not show the presence of any of those conditions.  Accordingly, the criteria pertaining to those disabilities are not applicable.  38 C.F.R. § 4.71a , Diagnostic Codes 5200, 5202 (2010). 

Under Diagnostic Code 5201, for the major arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010). 

Under Diagnostic Code 5203, for the major arm, malunion of the clavicle or scapula warrants a 10 percent rating, nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating, with loose movement a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a , Diagnostic Code 5203 (2010).  In this case then, a higher rating under DC 5203 is not available, as the Veteran is already in receipt of a 20 percent rating.  

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2010).  Forward flexion and abduction to 90 degrees amounts to shoulder level. 

VA treatment records dated during the pendency of the appeal reflect that on September 2005 VA examination, the Veteran reported having clavicular pain when lifting the arm.  The pain would radiate to his right shoulder.  Lifting with his right arm exacerbated the pain.  He would take Motrin for relief.  There were no incidents of dislocation.  He was independent in the chores of daily living but for putting on his shoes and socks.  Range of motion testing revealed abduction to 106 degrees, flexion to 138 degrees, internal rotation to 80 degrees, and external rotation to 60 degrees.  Although the examination report stated that these ranges of motion were for the left shoulder, in the next paragraph, the examiner references pain on motion of the right shoulder based upon these findings.  Thus, it appears that the ranges of motion were for the right shoulder, and such was merely a typographical error.  With regard to painful motion, there was additional pain on abduction to 106 degrees, at flexion to 138 degrees, on internal rotation to 80 degrees, and on external rotation to 60 degrees.  There was no instability of the shoulder joint.  There was overriding of the clavicle acromioclavicular joint.  Hawkins test was negative, but Yokum test was positive, showing shoulder impingement.  There was tenderness to palpation at the subacromial area and at the acromioclavicular joint.  X-ray examination showed a healed right clavicle fracture.  The diagnosis was right shoulder fracture residuals and right shoulder subacromial bursitis.  

VA treatment records reflect that in November 2007, the Veteran had pain in the right upper limb, with limitation of motion, for two weeks.  There was pain after strenuous exercise of the right upper extremity.  He took Ibuprofen for relief.  Examination showed limitation of motion of the right shoulder.  Muscle tone was adequate.  There were no deformities.  There were areas of tenderness at the shoulder.  He was prescribed pain medication.  

On March 2008 VA examination, the Veteran denied any shoulder dislocations.  Range of motion testing of the right shoulder revealed abduction to 120 degrees, flexion to 120 degrees, internal rotation to 78 degrees, and external rotation to 80 degrees.  Movements were normal with grimaces of pain at 120 degrees on abduction and flexion.  There was no swelling of the shoulder.  There was no clavicle instability.  There was tenderness to palpation at the mid clavicle.  The diagnosis was right elbow lateral epicondylitis.  

On August 2008 VA examination, the Veteran reported that his right shoulder pain had increased.  He was not able to perform exercises that required pushing off of a surface.  He had noticed a reduced range of motion of the shoulder.  Range of motion of the right shoulder showed flexion from 0 to 180 degrees, with pain beginning at 180 degrees, abduction from 0 to 180 degrees, with pain at 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  There was no additional limitation of motion on repetitive testing.  There was no evidence of shoulder dislocations.  Impingement sign was negative.  X-ray examination showed the presence of an old right clavicular fracture.  Motor testing was 5/5 in the right shoulder.  

At his June 2009 hearing before the Board, the Veteran stated that when he tried to lift something heavy, he would be reminded of his shoulder pain.  The pain was deep inside the joint.  He could not bring his arm all the way up and at the hearing, could only move the arm to 90 degrees because range of motion past 90 degrees caused pain.

On June 2010 VA examination, the Veteran reported that he was limited in his ability to complete actions of repetitive movement, such as lifting or carrying heavy objects.  He treated the pain with medication.  There was pain, stiffness, and weakness of the shoulder.  Physical examination revealed no evidence of bone loss, dislocations, or arthritis.  There was crepitus, tenderness, abnormal motion, and guarding of movement of the shoulder.  Range of motion testing revealed flexion from 0 to 165 degrees, abduction from 0 to 160 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 90 degrees.  There was no evidence of additional pain on repetitive testing.  X-ray examination showed no acute fracture.  The diagnosis was right clavicle fracture.  The disability resulted in decreased mobility and manual dexterity, as well as weakness, fatigue, and decreased strength.  There was a severe effect on his ability to complete chores, shop, partake in recreation, and travel.  

In this case, the Board finds that a rating higher than 20 percent for a right shoulder disability is not warranted.  In reviewing the objective range of motion results taken throughout the appeal period, the Board finds that the findings do not support the assignment of a higher rating because there is no indication that the Veteran's shoulder motion was limited to midway between the side and shoulder level at any time under consideration.  Specifically, he was limited at most to shoulder level as shown at the hearing, or above shoulder level as shown on all VA examinations.  Thus, a higher rating based upon limitation of motion is not warranted based upon limitation of motion of the shoulder.  There are no other codes for which a higher rating is possible related to a disability of the shoulder.  

The Board has therefore determined that the Veteran is entitled to no more than a 20 percent disability rating for a right shoulder disability under the applicable shoulder and arm criteria.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examination, treatment records, and testimony have shown that the Veteran experiences pain on motion and flare-ups on activity, the evidence does not suggest that the functional loss is the equivalent to loss of motion to midway between the side and shoulder level on the right side or of ankylosis of the shoulder.  Specifically, at his hearing, the Veteran stated that he could lift his arm to shoulder level before he experienced pain, and the VA examinations are consistent with that testimony.  Thus, a higher rating is not warranted for the right shoulder disability.

Residuals of a Laceration of the Left Ankle and Residual Scar

The Veteran is in receipt of a 20 percent disability rating for his laceration to the left ankle with residual scar, under Diagnostic Codes 7801-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 7801 pertains to scars that are deep and nonlinear.  38 C.F.R. § 4.104, Diagnostic Code 7801.  Diagnostic Code 5271 pertains to limitation of motion of the ankle.  38 C.F.R. § 4.118, DC 5271 (2010). 

During the pendency of the appeal, the rating schedule for rating scars was revised and amended.  See 73 Fed. Reg. 54708 -12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  No such request has been made. 

In this case, the Board finds that Diagnostic Code 7804, which pertains to unstable or painful scars, and Diagnostic Code 7805, which pertain to other effects of scars, are also pertinent.  

Scars, other than of the head, face, or neck, that are deep or that cause limited motion are rated under Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  For these scars: area or areas of 144 square inches (929 sq. cm.) or greater warrants a 40 percent rating; area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating; area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating; area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with § 4.25. 

Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a 10 percent rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008). 

On September 2005 VA scar examination, the Veteran reported that his left ankle scar was still painful.  There was no suppuration.  Physical examination revealed the presence of a scar on the left leg, at the distal aspect  of the proximal and medial ankle that measured five centimeters by one centimeter.  The scar was painful on palpation and adhered to the underlying skin tissue.  The scar was irregular, but was stable.  The scar was depressed on palpation.  It was not superficial.  The scar was considered to be deep.  There was keloid formation, but no inflammation or edema.  There was discoloration in the scar that was darker than the surrounding skin.  The scar did not affect the range of motion of the ankle.  The assessment was residual of distal leg scar with adherence and keloid tissue.  

On September 2005 VA orthopedic examination, the Veteran reported having decreased dorsiflexion of the left ankle.  Range of motion testing of the left ankle reflected dorsiflexion to 13 degrees and plantar flexion to 30 degrees, with pain on extremes of motion.  There was tenderness to palpation at the lateral joint of the left ankle, lateral malleous.  Anterior-posterior drawer test was negative.  The assessment was left ankle fracture residuals.  

On August 2008 VA scar examination, there was a scar at the distal left proximal to the ankle.  The scar was 3 centimeters by 6 centimeters.  There was tenderness to palpation and adherence to the underlying tissue.  There was limited dorsiflexion due to the scar.  There was no underlying soft tissue damage or skin ulceration.  

On August 2008 VA orthopedic examination, the Veteran reported continuing sensitivity at the surgical site of the left ankle  There was also some instability and weakness of the left ankle.  Range of motion testing of the left ankle showed that plantar flexion was from 0 to 40 degrees, with pain at 40 degrees, with additional pain on repetitive testing at 40 to 45 degrees, and dorsiflexion was from 0 to 5 degrees, with pain at 5 degrees.  There was additional pain on repetitive testing from 5 to 20 degrees.  X-ray examination was normal.  Motor testing was 4/5 on dorsiflexion and 5/5 on plantar flexion.  

At his June 2009 hearing before the Board, the Veteran stated that he would feel a deep pain in the ankle joint and had to shift from foot to foot while standing.  He could walk for about fifteen minutes before he had ankle pain.  

On June 2010 VA orthopedic examination, the Veteran reported that his left ankle pain was worsened when climbing stairs, pivoting, or in bad weather conditions.  He would fall every once in a while.  Physical examination revealed tenderness and guarding of movement of the ankle.  There was an anterior scar attached to the subcutaneous tissue, tender to palpation.  Range of motion testing revealed dorsiflexion from 0 to 10 degrees, and plantar flexion from 0 to 40 degrees, with no additional evidence of pain on repetitive testing.  X-ray examination showed no acute fracture.  The diagnosis was left ankle laceration with residual limited movements.  The disability resulted in decreased mobility and strength.  The disability prevented the Veteran from exercising or playing sports, and had severe effects on his ability to shop and partake in recreation.  There were moderate effects on his ability to completed chores and attend to activities of daily living.

In this case, the Board finds that a higher rating, or a separate rating, is not warranted under the rating criteria pertaining to scars.  For, the Veteran's scar does not measure at least 6 squares inches, it causes limitation of motion and is not superficial, and, while it is painful on examination, it is also one that is adherent to the underlying tissue.  Thus, although the scar has certain characteristics that would warrant a separate rating under the skin rating criteria, it does not meet all necessary requirements for such a rating, namely, it has not been determined to be superficial on examination.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804 (2008).

The Board also finds that a higher rating is not warranted under the rating criteria pertaining to ankle disabilities.  For, as he is already in receipt of a 20 percent rating for his left ankle disability, there would need to be evidence of ankylosis of the ankle in order to warrant a higher rating.  In this case, a review of the VA examinations and treatment records does not support such a finding.  Thus, a higher rating is not warranted for the left ankle disability.  38 C.F.R. § 4.71a, DCs 5270, 5271 (2010).

The Board has therefore determined that the Veteran is entitled to no more than a 20 percent disability rating for a left ankle disability with scar under the applicable scar and ankle criteria.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examination, treatment records, and testimony have shown that the Veteran experiences pain on motion and flare-ups on activity, the evidence does not suggest that the functional loss is the equivalent to ankylosis of the ankle.  

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2010). 

The Veteran is currently service-connected for a left ankle laceration with scar (20 percent); residuals of a fracture to the right clavicle (20 percent); left knee arthritis (10 percent); and left knee instability (10 percent), for a combined disability rating of 40 percent.  38 C.F.R. § 4.25 (2010).  Thus, the Veteran does not meet the scheduler criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(a)  (2010).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability and thus entitled to referral for consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) (2010). 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extrascedular basis.  38 C.F.R. § 4.16(b).  In order to meet this standard, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran contends that his service-connected disabilities renders it impossible for him to follow a substantially gainful occupation.  Specifically, in statements and in testimony before the Board, the Veteran has contended that ever since he injured his left ankle, left knee, and right shoulder in service, the pain of his orthopedic disabilities has prevented him from being able to perform many manual jobs.  Further, he has had significant trouble when applying for jobs because employers have not wanted to hire him in light of his disabilities.  He contends that although he has received a degree in finance, it has been difficult to find any employment in that profession.  He had had one short term job that had required driving for long distances, and that aggravated his orthopedic pain.  His pain medication had also affected his ability to drive for any prolonged length of time. 

VA treatment records reflect that on September 2005 VA examination, the Veteran reported that his orthopedic disabilities effected his ability to complete certain household activities, such as mowing the lawn.  

On March 2008 VA examination, the Veteran reported that he was retired from the military and was studying for a degree in finance.  He was not able to complete household or yard chores due to elbow and shoulder pain.  He was independent in activities of daily living.  He no longer participated in martial arts courses due to pain in his shoulders.  He was able to drive an automobile.  

On August 2008 VA examination, the Veteran reported that his orthopedic disabilities had worsened.  It was difficult for him to perform exercises.  His left knee and left ankle disabilities caused him pain and trouble with balance and he had pain when reaching overhead due to his right shoulder disability.  He had moderate flare-ups related to these disabilities.  He was currently studying finance.  He had taken 52 days off in the previous year due to pain related to his service-connected orthopedic disabilities.  His orthopedic disabilities were determined to have moderate effects on his ability to complete chores, play sports, or partake in recreation, with mild effects on his ability to attend to activities of daily living.  

On June 2010 VA examination, the Veteran reported that his orthopedic disabilities had worsened.  He felt very limited when completing physical activities.  The examiner determined that the Veteran's service-connected disabilities effected his ability to complete occupational activities in that he had decreased mobility, problems with lifting and carrying, decreased strength in left lower extremity and right upper extremity, pain.  His orthopedic disabilities would contribute to a pattern of increased tardiness and absenteeism, and he would have to be assigned to only certain duties.  When reviewing the claims file and completing physical examination of the Veteran, however, the examiner concluded that the Veteran's service-connected disabilities did not preclude him from maintaining employment in that the Veteran had a degree in finance and  would be able to complete that sort of sedentary work.  

In this case, the Board finds that the evidence does not show that referral for consideration of a TDIU rating is warranted.  While the Veteran's service-connected disabilities have been found to cause some impact on his daily functioning, such as trouble with lifting, decreased mobility, and pain, those symptoms were considered in the ratings assigned.  The Board finds that the evidence of record fails to support a finding of that he is unemployable due solely to his service-connected disabilities.  Specifically, at no time has a VA examiner or another physician stated that the Veteran's service-connected disabilities precludes him from employment. Significantly, the Veteran has completed a degree in finance, and the 2010 VA examiner found no evidence that his service-connected disabilities precluded him from obtaining and maintaining a position in that field of work.  Thus, although it appears difficult for the Veteran to find a job in his chosen field, the evidence does not support a finding that his service-connected disabilities preclude such employment such that extra-schedular consideration would be warranted. 

In the absence of any evidence of unusual or exceptional circumstances beyond that that contemplated by the assigned scheduler disability evaluations, a referral for consideration of a TDIU on an extraschedular basis is not warranted, and the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Other Considerations 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board has discussed whether the Veteran's service-connected disabilities preclude employment and, for the reasons stated above, finds that such an award is not warranted.

Thus, the Board will consider whether higher ratings for the Veteran's service-connected orthopedic disabilities are warranted on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected orthopedic disabilities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability levels and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's service-connected orthopedic disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's left knee arthritis warrants no higher than a 10 percent rating, his left knee instability does not warrant a compensable rating, his right shoulder disability warrants no higher than a 20 percent rating, and his left ankle disability with scar, warranted no higher than a 20 percent rating. 
















	(CONTINUED ON NEXT PAGE)



As the preponderance of the evidence is against the claims for increased ratings, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disabilities, is denied.

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for a right hip disability, to include as secondary to the service-connected left knee disabilities, is denied.

A rating in excess of 10 percent for left knee arthritis with orthopedic hardware at proximal left fibula is denied.

A rating in excess of 10 percent for left knee instability is denied.

A rating in excess of 20 percent for the residuals of a fracture of the right clavicle is denied.

A rating in excess of 20 percent for the residuals of a laceration to the left ankle with scar is denied.

A TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


